16-01019-scc    Doc 1233       Filed 07/15/19 Entered 07/15/19 17:44:30     Main Document
                                             Pg 1 of 3
                                                    Hearing Date: August 5, 2019 at 11:00 AM
                                                     Response Date: July 29, 2019 at 4:00 PM

 WOLLMUTH MAHER & DEUTSCH LLP
 500 Fifth Avenue
 New York, New York 10110
 Telephone: (212) 382-3300
 Facsimile: (212) 382-0050
 William A. Maher
 Paul R. DeFilippo
 James N. Lawlor
 Adam M. Bialek
 Brant D. Kuehn
 Mara R. Lieber

 Counsel for Lehman Brothers Holdings Inc.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


   In re
                                                             Chapter 11
   LEHMAN BROTHERS HOLDINGS INC., et al.,
                                                             Case No. 08-13555 (SCC)
                                 Debtors.


   LEHMAN BROTHERS HOLDINGS INC.,

                                 Plaintiff,
                                                            Adversary Proceeding
                 - against -                                No. 16-01019 (SCC)

   1ST ADVANTAGE MORTGAGE, L.L.C. et al.,
                                 Defendants.
16-01019-scc     Doc 1233       Filed 07/15/19 Entered 07/15/19 17:44:30            Main Document
                                              Pg 2 of 3
                                                          Hearing Date: August 5, 2019 at 11:00 AM
                                                           Response Date: July 29, 2019 at 4:00 PM




   LEHMAN BROTHERS HOLDINGS INC.,

                                  Plaintiff,
                                                                   Adversary Proceeding
                  - against -                                      No. 16-01291 (SCC)

   GATEWAY MORTGAGE GROUP, LLC, individually and
   as successor by merger to Lincoln Mortgage Company

                                Defendant.


       NOTICE OF MOTION OF LEHMAN BROTHERS HOLDINGS INC. FOR
   LEAVE TO FILE SUPPLEMENTAL THIRD AMENDED COMPLAINT PURSUANT
     TO RULE 7015 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

                PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”)

 of Lehman Brothers Holdings Inc. (“LBHI”), pursuant to Federal Rule of Bankruptcy Procedure

 7015 and Federal Rule of Civil Procedure 15(a)(2) for an Order granting LBHI leave to file

 Supplemental Third Amended Complaint against the above-captioned Defendants, and awarding

 such other and further relief as the Court deems just and proper, as more fully described in the

 Motion, will be held before the Honorable Shelley C. Chapman, United States Bankruptcy

 Judge, in Courtroom 623 of the United States Bankruptcy Court, Southern District of New York,

 One Bowling Green, New York, New York 10004 (the “Bankruptcy Court”) on, August 5, 2019

 at 11:00 AM (ET) (the “Hearing”).

                PLEASE TAKE FURTHER NOTICE that any responses or objections to the

 Motion shall be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the

 Local Rules of the Bankruptcy Court for the Southern District of New York, shall set forth the

 name of the objecting party, the basis for the objection and the specific grounds thereof, shall be

 filed with the Bankruptcy Court, with proof of service, electronically in accordance with General
16-01019-scc      Doc 1233      Filed 07/15/19 Entered 07/15/19 17:44:30              Main Document
                                              Pg 3 of 3


 Order M-399 (available at www.nysb.uscourts.gov) by registered users of the Bankruptcy

 Court’s electronic case filing system, and by all other parties in interest, on a 3.5 inch disk,

 compact disk, or flash drive, preferably in PDF format, WordPerfect or any other Windows-

 based word processing format (with two hard copies directly two Chambers), and shall be served

 upon (i) the chambers of the Honorable Shelly C. Chapman, One Bowling Green, New York,

 New York 10004, Courtroom 623, and (ii) Wollmuth Maher & Deutsch LLP, 500 Fifth Ave.,

 New York, New York 10110 (Attn: William A. Maher, Esq. and Adam M. Bialek, Esq.),

 attorneys for LBHI by July 29, 2019 at 4:00 PM (ET) (the “Response Deadline”).

                PLEASE TAKE FURTHER NOTICE that the Motion may be granted without

 a hearing if no objection or response is filed and served by the Response Deadline.

                PLEASE TAKE FURTHER NOTICE that parties filing a response or objection

 are required to attend the Hearing, and failure to appear may result in the relief being granted or

 denied upon default.

 Dated:         New York, New York
                July 15, 2019
                                                    Respectfully submitted,

                                                    /s/ James N. Lawlor
                                                    William A. Maher
                                                    James N. Lawlor
                                                    Paul R. DeFilippo
                                                    Adam M. Bialek
                                                    Brant D. Kuehn
                                                    Mara R. Lieber

                                                    WOLLMUTH MAHER & DEUTSCH LLP
                                                    500 Fifth Avenue
                                                    New York, New York 10110
                                                    Telephone: (212) 382-3300
                                                    Facsimile: (212) 382-0050

                                                    Counsel for Lehman Brothers Holdings Inc.



                                                   2
